COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH 
 
                                           NO.
2-08-131-CV
JOHNETTA LAMPKIN                                                            APPELLANT
 
                                                      V.
 
LARRY LAMPKIN, JR.                                                              APPELLEE
 
                                                   ----------
             FROM THE 233RD DISTRICT COURT OF
TARRANT COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1] AND
JUDGMENT
                                                   ----------
On
September 29, 2008, we notified appellant that her brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
October 23, 2008
 




[1]See Tex. R. App. P. 47.4.